Citation Nr: 1736344	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-34 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as a result of Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for diabetes mellitus (DM) type II, to include as a result of herbicide exposure. 

3.  Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure. 

4.  Entitlement to service connection for aortic valve condition, to include as secondary to non-Hodgkin's lymphoma. 


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney
	Veterans Advocacy Clinic, Stetson University College of Law
ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972.  

These matters come to the Board of Veterans' Appeals (Board) from August 2011 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board.  His representative subsequently arranged a pre-hearing conference with the undersigned, which was held in August 2017.  Based on the disposition of the claims below, the representative agreed to withdraw the request for a hearing.  

The issue of entitlement to service connection for aortic valve condition, to include as secondary to non-Hodgkin's lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was likely exposed to herbicides while stationed in Korea. 

2.  Non-Hodgkin's lymphoma was caused by active service.

3.  DM type II was caused by active service.

4.  Prostate cancer was caused by active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for DM type II have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309) were initially provided to the Veteran in the September 2013 and November 2016 Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Board initially notes that the Veteran's private treatment records reflect diagnoses of non-Hodgkin's lymphoma, DM type II, and prostate cancer.  See June 1998 private treatment record (stating Veteran was diagnosed with non-Hodgkin's lymphoma), October 2008 private treatment record (noting the Veteran was diagnosed and treated with DM type II), and June 2015 private treatment record (noting the Veteran was diagnosed with prostatic adenocarcinoma).  Therefore the Veteran has a current disability.  Moreover, the regulations provide that these conditions are presumed to be attributable to certain herbicide agents.  38 C.F.R. § 3.309(e).  Therefore, the pertinent question is whether an in-service incurrence, in this case through exposure to herbicide during service, has also been met.  

The Veteran claims in a September 2014 statement that he was stationed in Korea as a veterinary officer.  He was responsible for the health and well-being of all military dogs assigned to South Korea.  As part of their mission, they visited each military dog unit every three months to examine each dog.  There were approximately 400 dogs at 42 different sites.  Most sites were located on mountain tops in or near the Demilitarized Zone (DMZ).  

The presumption of herbicide exposure extends to any veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense has determined to have operated in an area in or near the Korean Demilitarized Zone (DMZ).  38 C.F.R. § 3.307 (a)(6)(iv); M21-1MR, Part IV, subpart ii, Chapter 2, Section C.

The Veteran's personnel records show that he was in Korea from approximately June 1970 to June 1971 and was assigned to the 477th Medical detachment as a small animal veterinarian, which provided treatment for 2,500 military and privately owned animals in the 8th US Army area.  

While the Veteran's unit is not listed among those operating in or near the Korean DMZ during the qualifying time period, the Veteran claims that he travelled to sites located in or near the DMZ frequently.  If a veteran did not serve in Korea in a particular unit during the required timeframe, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309 (e) to be applicable.  Exposure to herbicides is not presumed in such instances, but the exposure to one of the herbicides listed at 38 C.F.R. § 3.307 (a)(6)(i) can still be established if shown by the facts of the case.  

The Veteran has submitted statements from other veterans confirming that the Veteran traveled to the DMZ or near the DMZ while in Korea.  See February 2014 statement from Dr. G.S.W. (noting he served with the Veteran in the 477th Medical Detachment and the Veteran was responsible for checking military dogs at each site, some of which were close to the DMZ;) see also, May 2016 statement from T.J.B. (noting he worked with the Veteran, who had the responsibility of making periodic visits to the work sites and kennels of dogs (at least monthly, but more frequently as required), and the majority of the dogs were deployed near the DMZ, "with strength at Camp Casey and near the town of Ouijungbu [sic] but extending to all of the American Zone of the DMZ;") see also May 2016 statement from B.F. (stating he was stationed at Camp Peregrine, just south of the DMZ, and was trained by the Veteran to be a veterinary technician;) (there is also a certificate of training for B.F. signed by the Veteran); see also November 2016 statement from J.L.C. (stating he was assigned to the 477th Medical Detachment and his first deployment to the DMZ was with the Veteran).  

The Veteran's written statements and the lay statements submitted by fellow service members provide credible evidence that the Veteran was exposed to herbicides while serving in Korea.  Moreover, his MOS is consistent with service that would have likely placed him along the Korean DMZ during the presumptive period of herbicide exposure.  See 38 U.S.C.A. §§ 1154 (a).  In the particular facts of this case, especially considering his MOS, there is sufficient proof of Agent Orange exposure.  The Veteran has diagnoses of non-Hodgkin's lymphoma, DM type II, and prostate cancer.  The Veteran's disorders are presumed to be service connected as a result of his exposure to herbicides; there is no evidence in this case which serves to rebut this presumption.  Therefore, service connection is warranted and the claims are granted.

 
ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted.  

Entitlement to service connection for DM type II is granted.  

Entitlement to service connection for prostate cancer is granted.  


REMAND

The Veteran claims service connection for aortic valve condition, to include as secondary to non-Hodgkin's lymphoma.  Specifically, asserting in an October 2011 statement that he had non-Hodgkin's lymphoma in 1998, which was treated with 59 doses of radiation.  The radiation caused his aortic value to calcify.  

Treatment records beginning in October 2008 note treatment for aortic stenosis.  An October 2008 report by Dr. O.Q. notes that based on the Veteran's previous catheterization study, "I doubt his symptoms are of cardiac origin."  In July 2009, the Veteran underwent an aortic valve replacement.  A July 20, 2009 private treatment record from Dr. T.D.M. notes the Veteran's:

[S]ignificant medical history began in 1998 when he was diagnosed with B-cell lymphoma.  At that time he had what sounds like a fairly large radiation dose both to his chest and his abdomen for a cure.  He has been disease-free since that time.  He was recently seen with chest discomfort on exertion and his last echocardiogram and cardiac catheterization both show calcific aortic stenosis with a calculated aortic valve area of 0 79 cm2.  His cardiac catheterization shows normal coronary arteries. . .  It is not unusual for us to see valvular and coronary disease secondary to radiation treatment.

An August 2010 private treatment record from Dr. S.J.H. notes the Veteran "is a delightful 66-year-old gentleman who is a survivor of non-Hodgkin s lymphoma for which he was treated with whole body radiation in 1998.  This contributed to severe calcific aortic stenosis which required repair with a porcine valve under your care approximately one year ago."

As the Board is herein granting service connection for non-Hodgkin's lymphoma and the above evidence indicates a possible connection between an aortic valve condition and non-Hodgkin's lymphoma, the Board finds a VA examination is necessary to determine whether his aortic valve condition is related to or aggravated by his now service-connected non-Hodgkin's lymphoma. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed aortic valve condition.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner is requested to offer the following opinions with full supporting rationale:

	Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed aortic valve condition was incurred in or a result of a disease or injury sustained during active duty service, to include conceded exposure to herbicides?  

	Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed aortic valve condition has been caused OR aggravated (worsened) by his service-connected non-Hodgkin's lymphoma?

2.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


